DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claim objections of 5 and 23 have been withdrawn in view of the claim amendment. 

2.	Applicant's arguments filed May 11 2021 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejection of claims 1, 2-3, 5-7, 11, 16-18, 20-21, 23, 26, and 29-30 under 35 U.S.C. § 102, the examiner respectfully disagrees. The applicant states on Pg. 10 of the remarks that Yang (Of Record) fails to disclose the claim feature recited in claim 1 of “selecting, based at least in part on the identifying, a power control configuration for the uplink communication from a set of power control configurations corresponding the plurality of reception points”. The applicant further argues that the office action which cites various portions of Yang that describe an eNB that transmits “information indicating a multi-RP set, the downlink reference signal type and downlink reference signal transmission power for each RP of the set” (i.e., Yang, page 6, lines 3-11) only describes the identification of a “multi-RP set”. For example, the applicant states “The mere description of “information indicating a multi-RP set”, however, only describes the identification of “a multi-RP set” and fails to disclose “selecting…a power control configuration for the uplink communication from a i.e., Pg. 10 of remarks). 

However the office action does not rely only on the “information indicating a multi-RP set” as argued by the applicant, rather the office action cites Yang (Pg. 5 lines 5-17, Pg. 6 lines 3-11, & Pg. 7 lines 5-20) for disclosing that the home eNB responds to the UE uplink power reference signal by wirelessly transmitting to the UE information indicating a multi-RP set, the downlink reference signal type and downlink reference signal transmission power for each RP of the set (emphasis added), (Yang, see Pg. 5 lines 5-17 i.e., To support the accurate path loss measurement by a UE in the case of multiple RPs, the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal & Pg. 6 lines 3-11 i.e., The home eNB responds to the UE…by wirelessly transmitting to the UE information indicating a multi-RP set, the downlink reference signal type, and downlink reference signal transmission power for each RP of the set & Pg. 7 lines 5-20 i.e., the following RP set information is transmitted to the UE(i) for each Rp(k): 1-3). 

Therefore the RP set information transmitted to the UE including the indication of a multi-RP set, the downlink reference signal type, and downlink signal transmission power for each RP of the set (Yang i.e., Pg. 5 lines 5-17, Pg. 6 lines 3-11, & Pg. 7 lines 5-20) is interpreted by the examiner as “a set of power control configurations corresponding to the plurality of reception points” as claimed in claim 1. This is because in light of the see applicant’s disclosure i.e., Fig. 3 & Para [0101] i.e., “As another example, the power control configuration may specify a reference signal to use for RSRP or other path loss-related measurements”, [0108] i.e., “For instance, a power control configuration may specify a downlink signal (e.g., reference signal) that UE 115-a is to use for path loss related determinations” & [0121] i.e., “In some cases, the power control configuration may specify a reference signal to use for RSRP or other path loss-related measurements”). Therefore the downlink reference signal type information of each RP of the set as disclosed in (Yang i.e., Pg. 5 lines 5-17, Pg. 6 lines 3-11, & Pg. 7 lines 5-20) which is used for estimating path loss (Yang, see Pg. 6 lines 3-11) can be reasonably interpreted as “a set of power control configurations corresponding to the plurality of reception points” in light of the applicants disclosure.

In regards to the claim limitation of “selecting…a power control configuration for the uplink communication from a set of power control configurations corresponding to the plurality of reception points”, the teachings of Yang discloses in (Pg. 6 lines 8-11 i.e., “The UE uses the received information to estimate path loss during communication involving the multi-RP set and to select an appropriate uplink transmission power, based upon the estimated path loss, to use in subsequent uplink transmission with the RP set for both data and control channels”), the UE will select a “power control configuration” from the set of received “power control configurations corresponding to the plurality of reception points” in order to estimating the path loss. Therefore a downlink Yang, see Pg. 6 lines 8-11, Pg. 8 lines 27-28 – Pg. 9 line 1 & Pg. 9 lines 14-20 i.e., Module 508 determines uplink power level for use in data and control channels as a function of the overall estimated path loss…The UE and the RPs of the designated set within the eNB then proceed to communicate using the determined uplink power).

In light of the applicant’s disclosure, the applicant discloses in (Para [0006] i.e., “In some cases, a base station may transmit a signal (e.g., reference signal) to the UE and the UE may perform signal strength, path loss, or power measurements based on the received signal. The UE may use this information to determine or select a transmit power for uplink communications”…”In some aspects, selecting the power control configuration may include selecting the signal for performing such measurements”, [0015] i.e., measuring a downlink communication based on the selected power control configuration & [0146-0147] i.e., In some cases, the downlink manager 625 may measure a downlink communication according to the indicated transmission configuration profile). Therefore (Para [0006]) of the applicants disclosure, discloses that selecting the power control configuration may include selecting the reference signal for performing such measurements. The UE in the teachings of Yang will select a downlink reference signal type according to the received RP set information (Yang i.e., Pg. 6, lines 3-11) for measuring path loss in order to determine or select a transmit power for uplink communications, (Yang, see Pg. 6 lines 3-11 i.e., “The UE uses the received information to estimate path loss during communication involving the multi-RP set and to select an appropriate uplink transmission power, based upon the estimated path loss, to use in subsequent uplink transmission with the RP set for both data and control channels”). Therefore Yang does disclose the claim limitation of “selecting…a power control configuration for the uplink communication from a set of power control configurations corresponding to the plurality of reception points” as recited in claim 1, in light of the applicants disclosure. 

For the reasons explained Yang does disclose the claim limitation of “selecting, based at least in part on the identifying, a power control configuration for the uplink communication from a set of power control configurations corresponding the plurality of reception points” as recited in claim 1. 

In regards to the applicant’s argument regarding the claim rejections under 35 U.S.C. § 103, the dependent claims rejected under 35 U.S.C. 103 each depend from independent claims 1 or 20 remain rejected based at last on their dependence to independent claims 1 or 20 which remains rejected over the prior art for the reasons explained above. 

In regards to the applicants arguments regarding the rejection of claims 8 and 24 under 35 U.S.C. § 103 over the combination of Yang (Of Record) in view of Park (Of Record), the examiner respectfully disagrees.  For example, the applicant states on Pg. 11 of the remarks, that none of the cited references discloses the claim feature of “receiving, from the base station, an indication of a beam to use for the uplink communication, the beam Park, see Para’s [0261-0262] i.e., enable UE measurements on different TRP TX beams to support selection of TRP transmission (Tx) beam(s)/UE reception (Rx) beam(s), [0285] i.e., uplink (UL) beam management procedure, [0332], [0354], [0351] i.e., beamforming for UL control and data channel, [0365], [0369-0371] i.e., a beam change command is to be delivered to the UE with the L1 signal (e.g., DCI)). 

“the beam associated with a reception point of the plurality of reception points” (Park, see Para’s [0261] i.e., beam management procedures are supported within the following one or multiple transmission reception points (TRPs) & [0262] i.e., TRP includes transmission (Tx) beam(s)/UE reception (Rx) beams & [0265] i.e., The TRP Tx beam and the UE Rx beam may be jointly or individually determined).

The applicant states that Park merely describes “uplink beam management” or operation of a “beam change/switch” in the disclosure of Park. However a “beam change/switch” includes a beam change command which is to be delivered to the UE with the L1 signal (e.g., DCI), (see Para’s [0369-0370]). This may be reasonably interpreted as an indication of a beam to use for the uplink communication received from the BS. Park further discloses the beam/change switching occurs in the same TRP, a specific power offset value is determined for a power control process which is used for uplink see Para’s [0332] i.e., UL power control procedure should be considered which includes basic component such as power offset & [0365-0366]). Furthermore beam management procedures supported within the following one or multiple transmission reception points (TRPs) (see Para [0261]) which may include uplink (UL) beam management procedure suggests that a beam to be used for uplink communication. For the reasons explained the combination of Yang in view of Park discloses the claim features in dependent claim 8 and similarly in dependent claim 24. Therefore the rejection of claims 8 and 24 are maintained over the prior art (Of Record). 
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 2-3, 5-7, 11, 16-18, 20-21, 23, 26, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. WO (2013/006200) A1.

Regarding Claim 1, Yang discloses a method for wireless communication at a user equipment (UE) (see Fig. 2 i.e., UE 102), comprising:  identifying an uplink communication by the UE, (see Pg. 2 line 27 – Pg. 3 line 1 i.e., plurality of reception points and that is arranged for joint processing of signals received (i.e., identifying uplink communication by the UE)  from the mobile device by multiple reception points & Pg. 6 lines 10-11 i.e., uplink transmission with the RP set for both data and control channels (i.e., identifying uplink communication by the UE) & Pg. 9 lines 14-18 i.e., Module 508 determines uplink power level for use in data and control channels & lines 19-20 i.e., The UE and the RPs of the designated set within the eNB then proceed to communicate (i.e., identifying uplink communication by the UE)  using the determined uplink power). 

the uplink communication for reception by a plurality of reception points associated with one or more base stations, (see Fig. 2 i.e., reception points RP0-RP-N & Pg. 2 line 24-Pg. 3 line 1 i.e., determine uplink power during communication between a wireless mobile device and one or more base stations that are associated with a plurality of reception points and that is arranged for joint processing of signals received from the mobile device by multiple reception points & Pg. 4 lines 24-32 i.e., Figure 2 is an illustrative drawing showing communication and processing by a wireless mobile wireless device and a base station associated with multiple reception points…In some embodiments, the wireless mobile device 102 comprises UE and the base station 103 a home eNB that includes a plurality of reception points RP0-RPx & Pg. 5 lines 1-5 i.e., eNB in selecting a set of RP’s to be used for shared processing of communication involving this UE (indicated by Cell IDs) & lines 29-32 & Pg. 6 lines 28-30 i.e., the RP set for a given UE to be involved in joint or shared processing of signals transmitted by UE(i)). 

selecting, based at least in part on the identifying, a power control configuration for the uplink communication (see Fig. 2 i.e., step 2 on bottom left of the figure & Pg. 6 lines 8-11 i.e., The UE uses the received information to estimate path loss during communication involving the multi-RP set and to select an appropriate uplink transmission power (i.e., power control configuration”), based upon the estimated path loss, to use in subsequent uplink transmission with the RP set for both data and control channels, Pg. 8 lines 27-28 – Pg. 9 line 1 i.e., Module 506 estimates the overall uplink path loss for use in determining the uplink power level to use for transmissions to the RPs designated as members of the RP set & Pg. 9 lines 14-20 i.e., Module 508 determines uplink power level (i.e., power control configuration”) for use in data and control channels as a function of the overall estimated path loss…The UE and the RPs of the designated set within the eNB then proceed to communicate using the determined uplink power (i.e., power control configuration”)). 

from a set of power control configurations corresponding to the plurality of reception points; (see Fig. 2 i.e., Information of UE uplink RP set & Pg. 5 lines 5-17 i.e., the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal (“set of power control configurations corresponding to the plurality of reception points”) & Pg. 6 lines 3-11 i.e., The home eNB responds to the UE uplink power reference signal by wirelessly transmitting to the UE information indicating a multi-RP set, the downlink reference signal type and downlink reference signal transmission power for each RP of the set (“set of power control configurations corresponding to the plurality of reception points”), Pg. 7 lines 5-20 i.e., the following RP set information is transmitted to the UE(i) for each Rp(k): 1-3). 

and transmitting the uplink communication according to the selected power control configuration,  (see Pg. 6 lines 8-11 & Pg. 9 lines 14-20 i.e., The UE and the RPs of the designated set within the eNB then proceed to communicate using the determined uplink power (i.e., “selected power control configuration”)). 

Regarding Claim 2,  Yang discloses the method of claim 1, further comprising:  receiving, from a base station of the one or more base stations (see Fig, 2 i.e., Home eNB), signaling that indicates the set of power control configurations corresponding to the plurality of reception points,  (see Fig. 2 i.e., Information of UE uplink RP set & Pg. 5 lines 5-17 i.e., the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal (“set of power control configurations corresponding to the plurality of reception points”) & Pg. 6 lines 3-11 i.e., The home eNB responds to the UE uplink power reference signal by wirelessly transmitting to the UE information indicating a multi-RP set, the downlink reference signal type and downlink reference signal transmission power for each RP of the set (“set of power control configurations corresponding to the plurality of reception points”), Pg. 7 lines 5-20 i.e., the following RP set information is transmitted to the UE(i) for each Rp(k): 1-3). 

see Fig. 5 i.e., step 508, Pg. 6 lines 8-11 & Pg. 9 lines 14-18) is further based at least in part on an indication of the power control configuration received from one of the one or more base stations. (see Fig. 3 i.e., step 306 & Pg. 6 lines 8-11 i.e., The UE uses the received information to estimate path loss during communication involving the multi-RP set and to select an appropriate uplink transmission power & Pg. 7)

Regarding Claim 5, Yang discloses the method of claim 1, wherein the set of power control configurations (see Pg. 7) comprises, for each reception point of the plurality of reception points (see Pg. 7 i.e., each RP(k)), a respective power control configuration (see Pg. 7 i.e., the following RP set information is transmitted to the UE for each RP(k)) for which the respective reception point is a primary reception point for the uplink communication, (see Pg. 4 line 31- Pg. 5 lines 1-5 & Pg. 7 lines 3-5 i.e., where RP(k) represents the constituent RPs (i.e., “primary reception point”) of the set of N RPs with the N largest magnitude measurements of received signal strength of the UE uplink power reference signal transmitted by UE(i) & lines 7-9 i.e., Module 306 sends to UE(i) indicia of the constituents of RP_set(i)).  

Regarding Claim 6, Yang discloses the method of claim 1, further comprising: measuring a downlink communication based at least in part on the selected power control configuration (see Pg. 5 lines 5-17 i.e., To support the accurate path loss measurement by a UE in the case of multiple RPs, the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal, Pg. 6 lines 8-11, & Pg. 7 i.e., step 2 Identity of the downlink reference signal type used for downlink path loss measurement & Pg. 7 lines 19-27); and determining one or more transmit power parameters for transmitting the uplink communication based at least in part on the measuring, (see Pg. 6 lines 8-11 i.e., The UE uses the received information to estimate path loss during communication involving the multi-RP set and to select an appropriate uplink transmission power, based upon the estimated path loss, to use in subsequent uplink transmission with the RP set for both data and control channels & Pg. 9 lines 14-23).  

Regarding Claim 7, Yang discloses the method of claim 6, wherein the downlink communication comprises a reference signal (see Pg. 7 i.e., step 2 Identity of the downlink reference signal type used for downlink path loss measurement ) and measuring the downlink communication comprises measuring a reference signal received power (RSRP) for the reference signal, (see Pg. 7 lines 25-27 i.e., Specifically, based upon the indicated reference signal type, the UE measures the RSRP of the corresponding downlink reference signal).  

Regarding Claim 11, Yang discloses the method of claim 1, further comprising:  identifying a default transmit power for low latency or high reliability communications; (see Pg. 4 lines 5-8 i.e., high bandwidth low-latency transport network 107 will support low latency communications & Pg. 6 lines 8-11 i.e., appropriate uplink transmission power may be a default transmit power identified for the uplink transmission & Pg. 9 lines14-18 i.e., Module 508 determines uplink power level for use in data and control channels…based upon the uplink power control expressions defined (i.e., default transmit power) in section 5 of the specification 3GPP TS 36.213) and setting a transmit power for the uplink communication based at least in part on the default transmit power for low latency or high reliability communications, (see Pg. 4 lines 5-8 i.e., high bandwidth low-latency transport network 107 will support low latency communications & Pg. 6 lines 8-11 i.e., appropriate uplink transmission power may be a default transmit power identified for the uplink transmission & Pg. 9 lines14-18 i.e., Module 508 determines uplink power level for use in data and control channels…based upon the uplink power control expressions defined (i.e., default transmit power) in section 5 of the specification 3GPP TS 36.213) 

Regarding Claim 16, Yang discloses the method of claim 1, wherein selecting the power control configuration comprises:  selecting a set of transmit powers specific to low latency or high reliability communications or semi-persistently scheduled communications, (see Pg. 4 lines 5-8 i.e., high bandwidth low-latency transport network 107 will support low latency communications & Pg. 6 lines 8-11 i.e., appropriate uplink transmission power may be a default transmit power identified for the uplink transmission & Pg. 9 lines14-18 i.e., Module 508 determines uplink power level for use in data and control channels…based upon the uplink power control expressions defined (i.e., default transmit power) in section 5 of the specification 3GPP TS 36.213). 

see Pg. 4 lines 5-8 i.e., high bandwidth low-latency transport network 107 will support low latency communications & Pg. 6 lines 8-11 i.e., appropriate uplink transmission power may be a default transmit power identified for the uplink transmission & Pg. 9 lines14-18 i.e., Module 508 determines uplink power level for use in data and control channels…based upon the uplink power control expressions defined in section 5 of the specification 3GPP TS 36.213) or semi-persistently scheduled communications; and transmitting the uplink communication at the selected transmit power, (see Pg. 9).  

Regarding Claim 18, Yang discloses the method of claim 1, wherein selecting the power control configuration comprises: selecting a step size for transmit power adjustments (see Pg. 6 lines 8-11 i.e., select an appropriate uplink transmission power (i.e., step size for transmit power adjustments), based upon estimated path loss, to use in subsequent uplink transmission & Pg. 9 lines 19-23 i.e., the UE may continue to monitor RSRP of the downlink reference signal received from the RPs of the set and may update its overall path loss estimate and the uplink power accordingly (i.e., “transmit power adjustments”)) specific to low latency or high reliability communications (see Pg. 4 lines 5-8 i.e., high bandwidth low-latency transport network 107 will support low latency communications) or semi-persistently scheduled communications).  
see Fig. 2 i.e., Home eNB), comprising: selecting a power control configuration for an uplink communication from a user equipment (UE), (see Fig. 2 i.e., Information of UE uplink RP set includes selecting a power control configuration for uplink communication from the UE & Pg. 6 lines 8-11 i.e., The UE uses the received information (i.e., “selected power control configuration”) to estimate path loss during communication involving the multi-RP set and to select an appropriate uplink transmission power, based upon the estimated path loss, to use in subsequent uplink transmission with the RP set for both data and control channels, Pg. 8 lines 27-28 – Pg. 9 line 1 i.e., Module 506 estimates the overall uplink path loss for use in determining the uplink power level to use for transmissions to the RPs designated as members of the RP set & Pg. 9 lines 14-20 i.e., Module 508 determines uplink power level (i.e., power control configuration”) for use in data and control channels as a function of the overall estimated path loss…The UE and the RPs of the designated set within the eNB then proceed to communicate using the determined uplink power (i.e., power control configuration”)). 

the uplink communication for reception by a plurality of reception points, (see Fig. 2 i.e., reception points RP0-RP-N & Pg. 2 line 24-Pg. 3 line 1 i.e., determine uplink power during communication between a wireless mobile device and one or more base stations that are associated with a plurality of reception points and that is arranged for joint processing of signals received from the mobile device by multiple reception points & Pg. 4 lines 24-32 i.e., Figure 2 is an illustrative drawing showing communication and processing by a wireless mobile wireless device and a base station associated with multiple reception points…In some embodiments, the wireless mobile device 102 comprises UE and the base station 103 a home eNB that includes a plurality of reception points RP0-RPx & Pg. 5 lines 1-5 i.e., eNB in selecting a set of RP’s to be used for shared processing of communication involving this UE (indicated by Cell IDs) & lines 29-32 & Pg. 6 lines 28-30 i.e., the RP set for a given UE to be involved in joint or shared processing of signals transmitted by UE(i)). 

and the power control configuration included in a set of power control configurations corresponding to the plurality of reception points;  (see Fig. 2 i.e., Information of UE uplink RP set & Pg. 5 lines 5-17 i.e., the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal (“set of power control configurations corresponding to the plurality of reception points”) & Pg. 6 lines 3-11 i.e., The home eNB responds to the UE uplink power reference signal by wirelessly transmitting to the UE information indicating a multi-RP set, the downlink reference signal type and downlink reference signal transmission power for each RP of the set (“set of power control configurations corresponding to the plurality of reception points”), Pg. 7 lines 5-20 i.e., the following RP set information is transmitted to the UE(i) for each Rp(k): 1-3).

transmitting, to the UE, an indication of the selected power control configuration, (see Fig. 2 i.e., Information of UE uplink RP set & Pg. 5 lines 5-17 i.e., the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal (“set of power control configurations corresponding to the plurality of reception points”) & Pg. 6 lines 3-11 i.e., The home eNB responds to the UE uplink power reference signal by wirelessly transmitting to the UE information indicating a multi-RP set, the downlink reference signal type and downlink reference signal transmission power for each RP of the set (“set of power control configurations corresponding to the plurality of reception points”), Pg. 7 lines 5-20 i.e., the following RP set information is transmitted to the UE(i) for each Rp(k): 1-3).

and  receiving, from the UE, the uplink communication in accordance with the selected power control configuration, (see Pg. 6 lines 8-11 & Pg. 9 lines 14-20 i.e., The UE and the RPs of the designated set within the eNB then proceed to communicate using the determined uplink power (i.e., “selected power control configuration”)).

Regarding Claim 21, Yang discloses the method of claim 20, further comprising:  transmitting, to a UE, signaling that indicates the set of power control configurations corresponding to the plurality of reception points. (see Fig. 2 i.e., Information of UE uplink RP set & Pg. 5 lines 5-17 i.e., the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal (“set of power control configurations corresponding to the plurality of reception points”) & Pg. 6 lines 3-11 i.e., The home eNB responds to the UE uplink power reference signal by wirelessly transmitting to the UE information indicating a multi-RP set, the downlink reference signal type and downlink reference signal transmission power for each RP of the set (“set of power control configurations corresponding to the plurality of reception points”), Pg. 7 lines 5-20 i.e., the following RP set information is transmitted to the UE(i) for each Rp(k): 1-3). 

Regarding Claim 23, Yang discloses the method of claim 20, wherein the set of power control configurations (see Pg. 7) includes, for each reception point of the plurality of reception points (see Pg. 7 i.e., each RP(k)), a respective power control configuration (see Pg. 7 i.e., the following RP set information is transmitted to the UE for each RP(k)) for which the respective reception point is a primary reception point for the uplink communication, (see Pg. 4 line 31- Pg. 5 lines 1-5 & Pg. 7 lines 3-5 i.e., where RP(k) represents the constituent RPs (i.e., “primary reception point”) of the set of N RPs with the N largest magnitude measurements of received signal strength of the UE uplink power reference signal transmitted by UE(i) & lines 7-9 i.e., Module 306 sends to UE(i) indicia of the constituents of RP_set(i)).  

Regarding Claim 26, Yang discloses the method of claim 20, wherein determining the power control configuration comprises:  determining a default transmit power or step size for transmit power adjustments (see Pg. 6 lines 8-11 i.e., select an appropriate uplink transmission power (i.e., step size for transmit power adjustments), based upon estimated path loss, to use in subsequent uplink transmission & Pg. 9 lines 19-23 i.e., the UE may continue to monitor RSRP of the downlink reference signal received from the RPs of the set and may update its overall path loss estimate and the uplink power accordingly (i.e., “transmit power adjustments”)) that is specific to low latency or high reliability communications (see Pg. 4 lines 5-8 i.e., high bandwidth low-latency transport network 107 will support low latency communications) or semi-persistently scheduled communications).  
 
Regarding Claim 29, Yang discloses an apparatus (see Fig. 2 i.e., UE) for wireless communication at a user equipment (UE) (see Fig. 2 i.e., UE), comprising:  a processor (see Fig. 2 i.e., UE includes processor), memory coupled to the processor (see Fig. 2 i.e., UE includes memory & Fig. 6); and instructions stored in the memory (see Pg. 11) and executable by the processor (see Pg. 11) to cause the apparatus to: identify an uplink communication by the UE, (see Pg. 2 line 27 – Pg. 3 line 1 i.e., plurality of reception points and that is arranged for joint processing of signals received (i.e., identifying uplink communication by the UE)  from the mobile device by multiple reception points & Pg. 6 lines 10-11 i.e., uplink transmission with the RP set for both data and control channels (i.e., identifying uplink communication by the UE) & Pg. 9 lines 14-18 i.e., Module 508 determines uplink power level for use in data and control channels & lines 19-20 i.e., The UE and the RPs of the designated set within the eNB then proceed to communicate (i.e., identifying uplink communication by the UE)  using the determined uplink power). 

the uplink communication for reception by a plurality of reception points associated with one or more base stations, (see Fig. 2 i.e., reception points RP0-RP-N & Pg. 2 line 24-Pg. 3 line 1 i.e., determine uplink power during communication between a wireless mobile device and one or more base stations that are associated with a plurality of reception points and that is arranged for joint processing of signals received from the mobile device by multiple reception points & Pg. 4 lines 24-32 i.e., Figure 2 is an illustrative drawing showing communication and processing by a wireless mobile wireless device and a base station associated with multiple reception points…In some embodiments, the wireless mobile device 102 comprises UE and the base station 103 a home eNB that includes a plurality of reception points RP0-RPx & Pg. 5 lines 1-5 i.e., eNB in selecting a set of RP’s to be used for shared processing of communication involving this UE (indicated by Cell IDs) & lines 29-32 & Pg. 6 lines 28-30 i.e., the RP set for a given UE to be involved in joint or shared processing of signals transmitted by UE(i)). 

select, based at least in part on the identifying, a power control configuration for the uplink communication (see Fig. 2 i.e., step 2 on bottom left of the figure & Pg. 6 lines 8-11 i.e., The UE uses the received information to estimate path loss during communication involving the multi-RP set and to select an appropriate uplink transmission power (i.e., power control configuration”), based upon the estimated path loss, to use in subsequent uplink transmission with the RP set for both data and control channels, Pg. 8 lines 27-28 – Pg. 9 line 1 i.e., Module 506 estimates the overall uplink path loss for use in determining the uplink power level to use for transmissions to the RPs designated as members of the RP set & Pg. 9 lines 14-20 i.e., Module 508 determines uplink power level (i.e., power control configuration”) for use in data and control channels as a function of the overall estimated path loss…The UE and the RPs of the designated set within the eNB then proceed to communicate using the determined uplink power (i.e., power control configuration”)). 

from a set of power control configurations corresponding to the plurality of reception points; (see Fig. 2 i.e., Information of UE uplink RP set & Pg. 5 lines 5-17 i.e., the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal (“set of power control configurations corresponding to the plurality of reception points”) & Pg. 6 lines 3-11 i.e., The home eNB responds to the UE uplink power reference signal by wirelessly transmitting to the UE information indicating a multi-RP set, the downlink reference signal type and downlink reference signal transmission power for each RP of the set (“set of power control configurations corresponding to the plurality of reception points”), Pg. 7 lines 5-20 i.e., the following RP set information is transmitted to the UE(i) for each Rp(k): 1-3). 

and transmit the uplink communication according to the selected power control configuration,  (see Pg. 6 lines 8-11 & Pg. 9 lines 14-20 i.e., The UE and the RPs of the designated set within the eNB then proceed to communicate using the determined uplink power (i.e., “selected power control configuration”)). 

see Fig. 2 i.e., Home eNB), comprising:  a processor (see Fig. 2 i.e., Home eNB includes processor), memory (see Fig. 2 i.e., Home eNB includes memory) coupled to the processor (see Fig. 2 i.e., Home eNB); and  instructions (see Pg. 11) stored in the memory (see Pg. 11) and executable by the processor (see Pg. 11) to cause the apparatus (see Fig. 2 i.e., Home eNB), to:  select a power control configuration for an uplink communication from a user equipment (UE), (see Fig. 2 i.e., Information of UE uplink RP set includes selecting a power control configuration for uplink communication from the UE & Pg. 6 lines 8-11 i.e., The UE uses the received information (i.e., “selected power control configuration”) to estimate path loss during communication involving the multi-RP set and to select an appropriate uplink transmission power, based upon the estimated path loss, to use in subsequent uplink transmission with the RP set for both data and control channels, Pg. 8 lines 27-28 – Pg. 9 line 1 i.e., Module 506 estimates the overall uplink path loss for use in determining the uplink power level to use for transmissions to the RPs designated as members of the RP set & Pg. 9 lines 14-20 i.e., Module 508 determines uplink power level (i.e., power control configuration”) for use in data and control channels as a function of the overall estimated path loss…The UE and the RPs of the designated set within the eNB then proceed to communicate using the determined uplink power (i.e., power control configuration”)). 

the uplink communication for reception by a plurality of reception points, (see Fig. 2 i.e., reception points RP0-RP-N & Pg. 2 line 24-Pg. 3 line 1 i.e., determine uplink power during communication between a wireless mobile device and one or more base stations that are associated with a plurality of reception points and that is arranged for joint processing of signals received from the mobile device by multiple reception points & Pg. 4 lines 24-32 i.e., Figure 2 is an illustrative drawing showing communication and processing by a wireless mobile wireless device and a base station associated with multiple reception points…In some embodiments, the wireless mobile device 102 comprises UE and the base station 103 a home eNB that includes a plurality of reception points RP0-RPx & Pg. 5 lines 1-5 i.e., eNB in selecting a set of RP’s to be used for shared processing of communication involving this UE (indicated by Cell IDs) & lines 29-32 & Pg. 6 lines 28-30 i.e., the RP set for a given UE to be involved in joint or shared processing of signals transmitted by UE(i)). 

and the power control configuration included in a set of power control configurations corresponding to the plurality of reception points;  (see Fig. 2 i.e., Information of UE uplink RP set & Pg. 5 lines 5-17 i.e., the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal (“set of power control configurations corresponding to the plurality of reception points”) & Pg. 6 lines 3-11 i.e., The home eNB responds to the UE uplink power reference signal by wirelessly transmitting to the UE information indicating a multi-RP set, the downlink reference signal type and downlink reference signal transmission power for each RP of the set (“set of power control configurations corresponding to the plurality of reception points”), Pg. 7 lines 5-20 i.e., the following RP set information is transmitted to the UE(i) for each Rp(k): 1-3).

transmit, to the UE, an indication of the selected power control configuration, (see Fig. 2 i.e., Information of UE uplink RP set & Pg. 5 lines 5-17 i.e., the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal (“set of power control configurations corresponding to the plurality of reception points”) & Pg. 6 lines 3-11 i.e., The home eNB responds to the UE uplink power reference signal by wirelessly transmitting to the UE information indicating a multi-RP set, the downlink reference signal type and downlink reference signal transmission power for each RP of the set (“set of power control configurations corresponding to the plurality of reception points”), Pg. 7 lines 5-20 i.e., the following RP set information is transmitted to the UE(i) for each Rp(k): 1-3).

and  receive, from the UE, the uplink communication in accordance with the selected power control configuration, (see Pg. 6 lines 8-11 & Pg. 9 lines 14-20 i.e., The UE and the RPs of the designated set within the eNB then proceed to communicate using the determined uplink power (i.e., “selected power control configuration”)).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. WO (2013/006200) A1 in view of QIAN et al. US (2020/0037360). 

Regarding Claims 4 and 22, Yang discloses the method of claims 3 and 20, but does not disclose wherein the indication of the power control configuration is received via a downlink control information (DCI) message. However the claim feature would be rendered obvious in view of QIAN et al. US (2020/0037360).

QIAN discloses wherein an indication of a power control configuration is received via a downlink control information (DCI) message (see Para’s [0353-0354] i.e., If the power control parameter is transmitted in the downlink control channel, a new field is added to a downlink control information (DCI) to transmit the power adjustment parameter (i.e., “power control configuration”)). 

(QIAN suggests the terminal reads the power adjustment parameter from the higher layer signaling and reads the power control parameter from the control channel, for uplink power control (see Para [0354])).
.   

5.	Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. WO (2013/006200) A1 in view of PARK et al. US (2019/0190747).  

Regarding Claims 8 and 24, Yang discloses the method of claims 1 and 20, but does not disclose the claim features of further comprising: receiving, from the base station, or transmitting to the UE, an indication of a beam to use for the uplink communication, the beam associated with a reception point of the plurality of reception points; and transmitting the uplink communication via the beam associated with the reception point. However the claim features would be rendered obvious in view of PARK et al. US (2019/0190747).  

PARK discloses receiving, from a base station, an indication of a beam to use for an uplink communication, (see Para’s [0261-0262], [0285] i.e., uplink beam management, [0354], [0362], [0365] i.e., Additionally, when the beam change/switch occurs in the same TRP, a specific power offset value to be added to a power control process may be RRC-configured…and/or a first layer level configuration such as DCI, & [0369-0370] i.e., beam change command is to be delivered to the UE with the L1 signal (e.g., DCI))

the beam associated with a reception point of a plurality of reception points; (see Para’s [0261-0262] & [0365] i.e., Additionally, when the beam change/switch occurs in the same TRP, a specific power offset value to be added to a power control process may be RRC-configured…and/or a first layer level configuration such as DCI, & [0369-0370] i.e., beam change command is to be delivered to the UE with the L1 signal (e.g., DCI))

and transmitting the uplink communication via the beam associated with the reception point (see Para’s [0261-0262], [0285] i.e., uplink beam management & [0365] i.e., beam switching occurs).

(PARK suggests performing uplink power control when the beam change/switch occurs in the same TRP by a specific power offset value to be added to a power control process may be RRC-configured…and/or a first layer level configuration such as DCI, (see Para [0365])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE in communication with the TRP’s as disclosed in Yang to receive, from the base station, an indication of a beam to use for uplink communication and the beam associated with a reception point of the plurality as disclosed in Park because the .

6.	Claims 9-10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. WO (2013/006200) A1 in view of Mazzarese et al. US (2015/0244444).   

Regarding Claim 9, Yang discloses the method of claim 1, including the claim features of further comprising: determining, at the UE, a reference signal received power (RSRP) for a reference signal received by the UE, (see Pg. 7 lines 25-27 i.e., Specifically, based upon the indicated reference signal type, the UE measures the RSRP of the corresponding downlink reference signal)

and  setting a transmit power for the uplink communication based at least in part on the RSRP as determined at the UE, (see Pg. 7 lines 25-27, Pg. 8 lines 5-10 i.e., estimate of path loss based on RSRP & Pg. 9 lines 14-23). However Yang does not disclose determining at a physical layer of the UE, the RSRP and setting the transmit power for the uplink communication based on the RSRP determined at the physical layer of the UE. However the claim features would be rendered obvious in view of Mazzarese et al. US (2015/024444).   

see Para [0004] i.e., in order to support an uplink control power, a physical layer of the UE needs to measure and report the RSRP to a higher layer of the UE).

and setting the transmit power for uplink communication based on the RSRP determined at the physical layer of the UE (see Para [0004] i.e., in order to support an uplink control power, a physical layer of the UE needs to measure and report the RSRP).

(Mazzarese suggests a physical layer of the UE needs to measure and report the RSRP to a higher layer of the UE, (see Para [0004]))

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE disclosed in Yang to determine the RSRP at a physical layer of the UE as disclosed in Mazzarese who discloses determining at a physical layer of the UE the RSRP in order to support an uplink control power. One of ordinary skill in the art would be motivated to combine the teachings of Mazzarese with Yang for achieving optimized processing of the RSRP at the physical layer instead of the higher layers resulting in less processing requirements at the higher layers. 

Regarding Claim 10, Yang discloses the method of claim 9, further comprising:  determining, at the UE, a path loss based at least in part on the RSRP, (see Pg. 7 lines 25-27, Pg. 8 lines 5-10 i.e., estimate of path loss based on RSRP & Pg. 9 lines 14-23) and  setting a transmit power for the uplink communication based at least in see Pg. 7 lines 25-27, Pg. 8 lines 5-10 i.e., estimate of path loss based on RSRP & Pg. 9 lines 14-23), but does not disclose determining at the physical layer of the UE, the path loss. However the claim feature would be rendered obvious in view of Mazzarese et al. US (2015/024444).   

Mazzarese discloses determining at the physical layer of the UE, the path loss (see Para [0004] i.e., in order to support an uplink control power, a physical layer of the UE needs to measure and report the RSRP to a higher layer of the UE, after the higher layer filters the reported RSRP, the physical layer measures a path loss (PL) needed in a uplink power control formula by using the filtered RSRP). 

(Mazzarese suggests a physical layer of the UE measures the path loss instead of a higher layer of the UE, (see Para [0004] i.e., the physical layer measures a path loss (PL)). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE disclosed in Yang to determine the path loss at a physical layer of the UE as disclosed in Mazzarese who discloses determining at a physical layer of the UE, the path loss in order to support an uplink control power. One of ordinary skill in the art would be motivated to combine the teachings of Mazzarese with Yang for achieving optimized processing of the path loss at the physical layer instead of the higher layers resulting in less processing requirements at the higher layers. 

see Fig. 2 i.e., Information of UE uplink RP set & Pg. 5 lines 5-17 i.e., the UE receives information from the eNB indicating the RP set and the downlink transmission power of each RP’s reference signal (“set of power control configurations corresponding to the plurality of reception points”) & Pg. 6 lines 3-11 i.e., The home eNB responds to the UE uplink power reference signal by wirelessly transmitting to the UE information indicating a multi-RP set, the downlink reference signal type and downlink reference signal transmission power for each RP of the set (“set of power control configurations corresponding to the plurality of reception points”), Pg. 7 lines 5-20 i.e., the following RP set information is transmitted to the UE(i) for each Rp(k): 1-3 & Pg. 9). 

based at least in part on measurements by the UE, (see Pg. 7 lines 25-27 i.e., Specifically, based upon the indicated reference signal type, the UE measures the RSRP of the corresponding downlink reference signal).

Yang does not disclose the claim feature of based at least in part on physical layer measurements by the UE. However the claim features would be rendered obvious in view of Mazzarese et al. US (2015/024444).   

see Para [0004] i.e., in order to support an uplink control power, a physical layer of the UE needs to measure and report the RSRP to a higher layer of the UE).

and adjusting the transmit power of the uplink communication based on the RSRP determined at the physical layer of the UE (see Para [0004] i.e., in order to support an uplink control power, a physical layer of the UE needs to measure and report the RSRP).

(Mazzarese suggests a physical layer of the UE needs to measure and report the RSRP to a higher layer of the UE, (see Para [0004]))

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE disclosed in Yang to determine the RSRP at a physical layer of the UE as disclosed in Mazzarese who discloses determining at a physical layer of the UE the RSRP in order to support an uplink control power. One of ordinary skill in the art would be motivated to combine the teachings of Mazzarese with Yang for achieving optimized processing of the RSRP at the physical layer instead of the higher layers resulting in less processing requirements at the higher layers. 

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. WO (2013/006200) A1 in view of Zhang et al. US (2019/0349864).    



Zhang discloses receiving, from a base station, an indication of the default transmit power for low latency or high reliability communications (see Para’s [0032-0033] i.e., wireless technologies such as LTE-A and 5G can support high reliability communications  & [0110] i.e., default PUSCH power control parameter set to be signaled by BS to UE e.g., via RRC signaling).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE disclosed in Yang to receive an indication of the default transmit power from the base station as disclosed in Zhang for achieving efficient uplink power control by the UE according to the default PUSCH power control parameter. 

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. WO (2013/006200) A1 in view of CATT “NR Power Control Framework” 3GPP Draft’ R1-1712440. 

Regarding Claim 13, Yang discloses the method of claim 1, but does not disclose further comprising:  identifying a scheduling type for the uplink communication; identifying a default transmit power for the scheduling type; and   setting a transmit power for the uplink 

CATT discloses identifying a scheduling type for the uplink communication; (see Pg. 3 i.e., Section “Multiple Access Scheme” i.e., “NR would support different UL multiple access schemes (i.e., “scheduling type”), such as scheduled based orthogonal multiple access (SB-OMA), grant free access, and non-orthogonal multiple access (NOMA). The interference level of different multiple access schemes would be different. Thus, the setting of target power P0(j) needs to adapt to the interference level of each multiple access scheme in order to meet the target SINR. Since multiple access scheme is a cell specific operation, the nominal component Po_nominal(j) of target power Po(j) should be set to different value to adapt for different interference level of each multiple access scheme)

identifying a default transmit power for the scheduling type; (see Pg. 3 i.e., Section “Multiple Access Scheme” i.e., “NR would support different UL multiple access schemes (i.e., “scheduling type”), such as scheduled based orthogonal multiple access (SB-OMA), grant free access, and non-orthogonal multiple access (NOMA). The interference level of different multiple access schemes would be different. Thus, the setting of target power P0(j) (i.e., “default power”) needs to adapt to the interference level of each multiple access scheme (i.e., “scheduling type”) in order to meet the target SINR. Since multiple access scheme is a cell specific operation, the nominal component P0_nominal(j) of target power Po(j) should be set to different value to adapt for different interference level of each multiple access scheme)

and  setting a transmit power for the uplink communication based at least in part on the default transmit power for the scheduling type (see Pg. 3 i.e., Section “Multiple Access Scheme” i.e., “NR would support different UL multiple access schemes (i.e., “scheduling type”), such as scheduled based orthogonal multiple access (SB-OMA), grant free access, and non-orthogonal multiple access (NOMA). The interference level of different multiple access schemes would be different. Thus, the setting of target power P0(j) (i.e., “default power”) needs to adapt to the interference level of each multiple access scheme (i.e., “scheduling type”) in order to meet the target SINR. Since multiple access scheme is a cell specific operation, the nominal component P0_nominal(j) of target power Po(j) should be set to different value to adapt for different interference level of each multiple access scheme).

(CATT suggests the setting of target power P0(j) (i.e., “default power”) needs to adapt to the interference level of each multiple access scheme (i.e., “scheduling type”) in order to meet the target SINR, see Pg. 3 i.e., Section “Multiple Access Scheme)). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink power determined in Yang to be determined in accordance with an identified .

9.	Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. WO (2013/006200) A1 in view of CATT “NR Power Control Framework” 3GPP Draft’ R1-1712440. 

Regarding Claims 19 and 28, Yang discloses the method of claims 1 and 20, wherein the selected power control configuration comprises a first set of transmission parameters for initial transmissions (see Pg. 9 lines 14-18 i.e., Module 508 determines uplink power level for use in data and control channels (i.e., “first set of transmission parameters”) as a function of the overall estimated path loss as described above based upon the uplink power control expressions defined in section 5 of the specification 3GPP TS 36.213, for example, to decide all uplink channels transmission power & lines 19-23 i.e., update to the uplink power accordingly suggests initial transmissions)

further comprising: identifying the uplink communication as an initial transmission; (see Pg. 9 lines 19-23 i.e., update to the uplink power accordingly suggests initial transmissions)

see Pg. 6 lines 8-11 & Pg. 9 lines 14-23)

Yang does not disclose and a second set of transmission parameters for retransmission,; and retransmitting the uplink communication according to the second set of transmission parameters. However the claim features would be rendered obvious in view of CATT “NR Power Control Framework” 3GPP Draft’ R1-1712440. 

CATT discloses and a second set of transmission parameters for retransmission, (see section 2.1, Pg. 3 i.e., Po(j) is set based on target SINR and consists of cell specific nominal component P0_nominal(j) and UE specific component P0_UE(j) (i.e., “second set of transmission parameters”)…The UE specific component Po_ue (j) is used to set different target based on the UE-specific operations, e.g., SPS retransmission)

and retransmitting the uplink communication according to the second set of transmission parameters (see section 2.1 Pg. 3 i.e., The UE specific component Po_ue (j) is used to set different target based on the UE-specific operations, e.g., SPS retransmission).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink power control communications as disclosed in Yang to further determine .   

Allowable Subject Matter
Claims 14-15 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN BAIG/Primary Examiner, Art Unit 2461